 In theMatter ofATLANTICTOWING COMPANY,EMPLOYERandSEA-FARERSINTERNATIONAL UNION,A. F. L.,PETITIONERCase No. 10-R-1748.-Decided November 12,1946Messrs. T. M. CunninghamandFrank W. Spencer,of Savannah,Ga., for the Employer.Messrs. George H. MageeandArthur Thompson,of Savannah, Ga.,for the Petitioner.Messrs. John McKinleyandJohn A. Pennington,of Savannah, Ga.,for the Intervenor.Mr. Conrad A. Wiclchann, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Savannah,Georgia, on June 24, 1946, before Charles M. Paschal, Jr., hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1. TILE BUSINESS OF THE EMPLOYERAtlantic Towing Company, a Delaware corporation, owns andoperates 2 Diesel and 2 steam tugs and 1 water barge in the Port of1Before the hearing Petitioner filed a waiver of any right to object to any election whichmay be directed in the instant proceeding on the basis of any of the acts alleged as unfairlabor practices in Case No 10-C-1860At the hearing it requested delay of the proceed-ing, alleging that other unfair labor practices had occuiied suosequent to the date of itswaiver relative to which it intended to file chargesHowever, considerable time has alreadyelapsed since the date of the herring, and no further unfair labor practice charges havebeen filed in that intervalAccoidingly, we see no reason for further delaying the presentproceedingSubsequent to the hearing the Employer submitted affidavits to the Board allegedly con-taming newly discovered evidence to refute any imputation at the healing of the commis-sion of unfair labor practices by it, and requested that the Board either receive the affi-davits as evidence in the case, or icopen the record to take such evidenceHowever, inas-much as this evidence is irrelevant to the issues in this representation proceeding, we shallreject these affitlaNitsand shall denythe request to reopen the record71 N L R. B. No 97.640 ATLANTIC TOWING COMPANY641Savannah.Vessels entering the port use the Employer's tugs to nego-tiate the turns in the channel, to shift from the main channel into slips,to shift berths, and to be placed in and removed from drydock.TheEmployer furnishes the only facilities capable of performing thesefunctions in the Savannah port area and handles an average of from100 to 125 vessels per month, all of which operate in interstate andforeign commerce.Cessation of the Employer's operations wouldhave a serious effect on the movement of these vessels.The Employeralso operates the only water barge in the port, supplying fresh waterto these vessels for both drinking and boiler purposes.There are noother water facilities available inthe port.We find that the Employer is engaged in commerce within themeaning of the National Labor Relations Act.H. TIIE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with AmericanFederation of Labor, claiming to represent employees of the Employer.National Maritime Union, herein called N. M. U., is a labor organi-zation affiliated with Congress of Industrial Organizations,claiming torepresent employees of the Employer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargainingrepresentative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITPetitioner seeks a unit of all unlicensed personnel employed by theEmployer, excluding office employees, apprentice deck and engineerofficers and dock workers.The Employer and the N. Al. U. agreegenerally with the unit sought, but would enlarge it by includingapprentice deck and engineer officers as well as the carpenter, nightwatchmen and general utility man, whose classification by Petitioneras dock workers they question.Apprentice Deck and Engineer Ofcers:The Employer has fourapprentice engineer officers and three apprentice deck officers in itsemploy.All are unlicensed personnel,have the same hours and ac-commodations and perform the same work on board the tugs as otherunlicensed personnel. In fact, the only distinction between the appren-tices and other unlicensed personnel is that they are veterans working 642DECISIONSOF NATIONALLABOR RELATIONS BOARDas apprentices under the Veterans' Program and receive, in additionto their pay as unlicensed personnel, a stipulated monthly sum fromthe Government.Although after completing their apprenticeshipthey may qualify for a license by passing an examination, this doesnot serve to differentiate them from other unlicensed personnel whomay also qualify for a license by passing the same examination. It isclear that the apprentices have a reasonable expectancy of continuingas unlicensed personnel after completing their on-the-job training.Under all the circumstances, we are persuaded that there exists asufficient community of interest between these employees and the otherunlicensed personnel to warrant their inclusion in the unit.We shall,therefore, include them.Carpenter:Although the Employer depends for its large repairjobs on outside contractors, it relies on this employee for the generalcarpentry and repair work on its docks and on board all its tugs. Inthe course of this work, the carpenter receives assistance from the tugcrew members when required.He is billeted as a crew member onthe pay roll of one of the tubs and has sleeping accommodations onboard.He receives the same hospitalization and other seamen's bene-fits as the other unlicensed personnel.We are persuaded by the fore-going facts that, contrary to the position of the Petitioner, the workof this employee is more closely related to that of the unlicensedpersonnel than to that of dock worker.We shall, therefore, includehim in the unit.Night 117atchman:This employee is a skilled fireman who is chargedprimarily with the maintenance of steam and water on the steam tugs.He also acts as a watchman for all the tugs and the water barge.Except when answering the phone on the dock, his duties require himto be on board the tugs at all times, during which period he inspectsthe bilges and fires, recording these inspections by punching a timeclock every hour.Because his primary functions are those of a fire-man, we believe his interests are more closely related to those of theunlicensed personnel than to those of a dock worker and we shallinclude him in the unit.General Utility Allan:This employee is a former seaman who isemployed by the Employer to perform the work of a general utilityroan on its tugs, docks, and other equipment. It appears that he isthe only person in this classification employed by the Em%loyer, andits only other unlicensed employee.To exclude him, in accordancewith Petitioner's request, would therefore deprive him of the oppor-tunity of collective action and representation, since there is apparentlyno other labor organization at the Employer's operations to whichhe is eligible for membership. T?nder all the circumstances, and upon ATLANTIC TOWING COMPANY643the entire record in the case, we shall include the general utility manin the unit.2We find that all unlicensed personnel employed by the Employerin the Port of Savannah,Georgia, including all apprentice deck andengineer officers,the carpenter,the general utility man and the nightwatchmen,but excluding all office employees and all supervisory em-ployees with authority to hire, promote,discharge, discipline, orotherwise effect changes in the status of employees,or effectively recom-mend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Atlantic Towing Company,Savannah, Georgia, an election by secret ballot shall be conducted asearly as possible, but not later that thirty (30) days from the date ofthisDirection, under the direction and supervision of the RegionalDirector for the Tenth Region, acting in this natter as agent for theNational Labor Relations Board, and subject to Sections 203.55'and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of theelection, to determinewhether they desire tobe representedby Seafarers' International Union of North America, A. F. L., or byNational Maritime Union, C. I. 0., for the purposes of collective bar-gaining, orby neither.IMatter of The dmencan GagecBManufacturing Company,70 N. L. R. B 1273.